Exhibits 10.1

FIRST AMENDMENT TO

STOCK PURCHASE AGREEMENT

This First Amendment to Stock Purchase Agreement (this “Amendment”), is made and
entered into as of April 30, 2009, by and between The Colonial BancGroup, Inc.,
a Delaware corporation (the “Company”) and Taylor, Bean & Whitaker Mortgage
Corp., a Florida corporation (“TBW” and, together with each of the Purchasers
listed on Schedule 1 of the Purchase Agreement referred to below, each a
“Purchaser” and collectively, “Purchasers”).

W I T N E S S E T H:

WHEREAS, the Company and TBW executed and delivered that certain Stock Purchase
Agreement, dated as of March 31, 2009 (the “Purchase Agreement”; capitalized
terms used herein and not otherwise defined herein shall have the meanings
ascribed to such terms in the Purchase Agreement); and

WHEREAS, the Company and TBW now wish to amend the Purchase Agreement to extend
the due diligence period and extend the signing period for the other Purchasers,
all as more particularly set forth herein.

NOW THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties, covenants and agreements set forth
herein, the parties hereto agree as follows:

Section 1. Amendments to Article 6 (Additional Agreements).

(a) Section 6.5(b) of the Purchase Agreement is deleted in its entirety and the
following substituted in lieu thereof:

“(b) Notwithstanding the foregoing Section 6.5(a), in the event that, at any
time before close of business on May 22, 2009, the Company receives an
unsolicited Acquisition Proposal and the Company Board concludes in good faith
that there is a reasonable likelihood that such Acquisition Proposal constitutes
or is reasonably likely to result in a Superior Proposal, the Company may, and
may permit the Company Subsidiaries and its and the Company Subsidiaries’
representatives to, furnish or cause to be furnished nonpublic information and
participate in such negotiations or discussions to the extent that the Company
Board concludes in good faith (and based on the advice of counsel) that failure
to take such actions would be reasonably likely to result in a violation of its
fiduciary duties under applicable law; provided that prior to providing any
nonpublic information permitted to be provided pursuant to the foregoing
proviso, it shall have entered into a confidentiality agreement with such third
party on terms no less favorable to the Company than any confidentiality
agreement entered into with Purchasers relating to the Transaction. The Company
will promptly (and in any event within two (2) Business Days) advise Purchasers
following receipt of any Acquisition



--------------------------------------------------------------------------------

Proposal and the substance thereof (including the identity of the person making
such Acquisition Proposal), and will keep Purchasers apprised of any related
developments, discussions and negotiations (including the terms and conditions
of the Acquisition Proposal) on a current basis.”

Section 2. Amendments to Article 8 (Closing Conditions).

(a) Section 8.2(k) of the Purchase Agreement is hereby deleted in its entirety.

(b) Section 8.2(l) of the Purchase Agreement is hereby amended by changing the
date included in the proviso thereof from “May 1, 2009” to “May 23, 2009.”

(c) Section 8.3(g) of the Purchase Agreement is hereby amended by changing the
date included therein from “April 30, 2009” to “May 22, 2009.”

Section 3. Amendments to Section 9.1 (Termination). Subsections (g) and (i) of
Section 9.1 of the Purchase Agreement are hereby amended by changing the date
included therein from “April 30, 2009” to “May 22, 2009.”

Section 4. Future References. All future references to the Purchase Agreement
shall be deemed to refer to the Purchase Agreement as amended hereby.

Section 5. No Other Changes. Except as expressly amended and modified herein,
all terms, covenants and provisions of the Purchase Agreement shall remain
unaltered and in full force and effect, and the parties hereto expressly ratify
and confirm the Purchase Agreement as modified herein.

Section 6. Entire Agreement. This Amendment constitutes the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof, and no party shall be liable or bound to any other party in
any manner by any warranties, representations or covenants except as
specifically set forth herein or therein.

Section 7. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be enforceable against the parties actually
executing such counterparts, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by PDF formatted page sent by electronic mail shall be
effective as delivery of a manually executed counterpart of this Amendment.

[SIGNATURES BEGIN ON NEXT PAGE]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Amendment as of the date first above written.

 

COMPANY: THE COLONIAL BANCGROUP, INC. By:  

 

Name:   Title:   TBW: TAYLOR, BEAN & WHITAKER MORTGAGE CORP. By:  

 

Name:   Title:  

 

3